EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Ms. Deidra Ritcherson (Reg. No. 55574) on 08/16/2022. 

Claims 1, 5, 8, and 12 have been amended as follows:

1. 	(Currently Amended) A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a performance component that assigns performance points to different nodes based on execution of one or more workload types; and 
a scheduler extender component that modifies a scheduling decision to run a workload type on a node based on the performance points, wherein the performance points comprise distinct numerical values, wherein a first one of the distinct numerical values is indicative of whether the execution of the one or more workload types was successful, a second one of the distinct numerical values is indicative of whether the execution of the one or more workload types was unsuccessful and a third one of the distinct numerical values is indicative of whether the execution of the one or more workload types was partially successful and partially unsuccessful,
wherein the performance component: 
monitors runtime performance of at least one of the workload type run on the node or the one or more workload types run on the different nodes; and 
updates one or more performance points of at least one of the node or the different nodes based on the runtime performance.

5. (Cancelled).  

8. 	(Currently Amended) A computer-implemented method, comprising: 
assigning, by a system operatively coupled to a processor, performance points to different nodes based on execution of one or more workload types, wherein the performance points comprise distinct numerical values indicative of whether the execution of the one or more workload types was successful, unsuccessful or partially successful, wherein a first performance point of the performance points is first one of the numerical values based on a determination that the execution was successful, wherein a second performance point of the performance points is a second one of the numerical values based on a determination that the execution was partially successful and partially unsuccessful, and wherein a third performance point of the performance 316/592,078 points is a third one of the numerical values based on a determination that the execution was unsuccessful; and 
modifying, by the system, a scheduling decision to run a workload type on a node based on the performance points;
monitoring, by the system, runtime performance of at least one of the workload type run on the node or the one or more workload types run on the different nodes; and
updating, by the system, one or more performance points of at least one of the node or the different nodes based on the runtime performance.


12. (Cancelled).  

REASONS FOR ALLOWANCE
	
Claims 1-4, 6-11, 13-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.

The features as recited in independent claim 1: “a scheduler extender component that modifies a scheduling decision to run a workload type on a node based on the performance points, wherein the performance points comprise distinct numerical values, wherein a first one of the distinct numerical values is indicative of whether the execution of the one or more workload types was successful, a second one of the distinct numerical values is indicative of whether the execution of the one or more workload types was unsuccessful and a third one of the distinct numerical values is indicative of whether the execution of the one or more workload types was partially successful and partially unsuccessful, wherein the performance component: monitors runtime performance of at least one of the workload type run on the node or the one or more workload types run on the different nodes; and updates one or more performance points of at least one of the node or the different nodes based on the runtime performance”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 8: “modifying, by the system, a scheduling decision to run a workload type on a node based on the performance points;
monitoring, by the system, runtime performance of at least one of the workload type run on the node or the one or more workload types run on the different nodes; and
updating, by the system, one or more performance points of at least one of the node or the different nodes based on the runtime performance”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The features as recited in independent claim 15: “modify, by the processor, a scheduling decision to run a workload type on a node based on the performance points; monitor, by the processor, runtime performance of at least one of the workload type run on the node or the one or more workload types run on the different nodes; and update, by the processor, one or more performance points of at least one of the node or the different nodes based on the runtime performance”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”



Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199